SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1083
CA 14-00133
PRESENT: SMITH, J.P., PERADOTTO, CARNI, VALENTINO, AND WHALEN, JJ.


AMBER C. BLAIR AND MARK C. BLAIR,
PLAINTIFFS-APPELLANTS,

                     V                                            ORDER

ALLSTATE INDEMNITY COMPANY, DEFENDANT-RESPONDENT.
(APPEAL NO. 1.)


DEMARIE & SCHOENBORN, P.C., BUFFALO (JOSEPH DEMARIE OF COUNSEL), FOR
PLAINTIFFS-APPELLANTS.

GOLDBERG SEGALLA LLP, BUFFALO (BRIAN R. BIGGIE OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Chautauqua County
(Deborah A. Chimes, J.), entered September 26, 2013. The order
granted the motion of defendant for summary judgment and dismissed the
amended complaint.

      It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Loafin’ Tree Rest. v Pardi [appeal No. 1], 162 AD2d
985).




Entered:   January 2, 2015                      Frances E. Cafarell
                                                Clerk of the Court